                                                                                                                 Case 2:20-cv-00812-MCE-CKD Document 15 Filed 05/15/20 Page 1 of 1


                                                                                                             1
                                                                                                             2
                                                                                                             3
                                                                                                             4
                                                                                                             5
                                                                                                             6
                                                                                                             7
                                                                                                             8                                  UNITED STATES DISTRICT COURT

                                                                                                             9                                  EASTERN DISTRICT OF CALIFORNIA

                                                                                                            10
                                                                                                            11   MELISSA ROBINSON-AGLES,                          Case No. 2:20-CV-00812-MCE-CKD
T ROUTMAN S ANDERS LLP


                                                                         S A N D I E G O , C A 92130-2092




                                                                                                            12                     Plaintiff,                     ORDER GRANTING WELLS FARGO
                         11682 E L C A M I N O R E A L




                                                                                                                                                                  BANK, N.A.’S EXTENSION OF TIME TO
                                                         S U I T E 400




                                                                                                            13   v.                                               RESPOND TO INITIAL COMPLAINT

                                                                                                            14   WELLS FARGO & COMPANY, et al.,                   Current response date:     May 14, 2020
                                                                                                                                                                  New response date:         May 21, 2020
                                                                                                            15                     Defendants.

                                                                                                            16
                                                                                                            17           After consideration of Defendant Wells Fargo Bank, N.A.’s Stipulation for Extension of

                                                                                                            18   Time to File Response to Complaint and good cause having been shown, the Court rules as

                                                                                                            19   follows:

                                                                                                            20           The Court GRANTS Defendant Wells Fargo Bank, N.A.’s Stipulation for Extension of

                                                                                                            21   Time to File Response to Complaint. Wells Fargo Bank, N.A.’s response to Complaint is due by

                                                                                                            22   May 21, 2020.

                                                                                                            23           IT IS SO ORDERED.

                                                                                                            24        Dated: May 15, 2020

                                                                                                            25
                                                                                                            26
                                                                                                            27
                                                                                                            28
                                                                                                                                                                                           2:20-CV-00812-MCE-CKD
                                                                                                                 42296199v1                                               ORDER GRANTING STIPULATION TO EXTEND
                                                                                                                                                                                                TIME TO RESPOND
